DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 14 January 2022 has been acknowledged and entered. Claims 1 and 14 are amended. Claim 19 has been added. Claims 1-19 are currently pending.

Responses to Arguments
The amendment filed January 14th, 2022 has been entered. 
Applicant’s amendments filed January 14th, 2022 with respect to the rejection of claims 1, 4-7, and 9-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered and are persuasive. Thus the rejection of claims 1, 4-7, and 9-18 under U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vinegar et al. (US 4,671,102, hereinafter referred to as “Vinegar”) in view of Lescoche (US 2008/0203011 A1, hereinafter referred to as “Lescoche”).
Regarding claim 1, Vinegar discloses a method of determining a representative parameter of a porous sampled, comprising (Col. 8, lines 53-66). providing a porous sample containing a first fluid (Col. 6, lines 18-25); applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample (Col. 4, lines 46-61: there may be seen a conventional centrifuge 10), and to create a plurality of regions having different second fluid contents in the porous sample (Col. 6, lines 18-25: the position of fluids within the sample may be determined at a plurality of points (projections into a two-dimensional detector array). This plurality of points allows for very precise location of fluids and their saturations within the sample); measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid (Col. 10, lines 44-51).  
Vinegar does not specifically teach that a porous sample comprises a longitudinal axis; the successive regions being slices of the porous sample taken in succession longitudinally along a length of the porous sample, each slice being delimited by two parallel transverse planes which are perpendicular to the longitudinal 
However, Lescoche teaches that a porous sample comprises a longitudinal axis (para. [0039]: if this membrane or support is cut into slices lying perpendicularly to the longitudinal axis of the support, in the case of a tubular support, or perpendicularly to the central plane of the support, in the case of a plane support, of equal thickness (taken parallel to the longitudinal axis or to the central plane), and the successive regions being slices of the porous sample taken in succession longitudinally along a length of the porous sample, each slice being delimited by two parallel transverse planes which are perpendicular to the longitudinal axis of the porous sample (para. para. [0039]: if this membrane or support is cut into slices lying perpendicularly to the longitudinal axis of the support, in the case of a tubular support, or perpendicularly to the central plane of the support, in the case of a plane support, of equal thickness (taken parallel to the longitudinal axis or to the central plane), the permeability measured for each of these slices is more-or-less constant; para. [0044]: the support has porosity as specified above, over a certain depth extending from each internal area 3 delimiting a channel 2. The support therefore has a modified porosity over the volumes adjacent to the internal area 3, located both between a channel 2 and the external surface 11 of the support, and between two channels 2); measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity (para [0039]; para. [0044]); and determining a value of the representative parameter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to incorporate the teaching of Lescoche to provide a porous sample comprising a longitudinal axis, the porous sample containing a first fluid, applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample, and to create a plurality of regions having different second fluid contents in the porous sample, the successive regions being slices of the porous sample taken in succession longitudinally along a length of the porous sample, each slice being delimited by two parallel transverse planes which are perpendicular to the longitudinal axis of the porous sample, measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity and determining a value of the representative parameter based on the corresponding values of local saturation and of local electrical conductivity and/or resistivity in each of the plurality of regions in order to allow the average porosity to be measured on a volumic slice of a given constant thickness lying in a central direction along which it is desired to measure its variation (para. [0034]).
Regarding claim 4, Vinegar in view of Lescoche teaches all the limitation of claim 1, in addition, Vinegar teaches applying the mechanical load comprises centrifuging the porous sample (Col. 4, lines 41-61). 	Regarding claim 5, Vinegar in view of Lescoche teaches all the limitation of claim 1.  Vinegar teaches the measuring of a saturation in the first fluid or/and in the second fluid is carried comprises carrying out nuclear magnetic resonance or/and by X-ray 
 However, Lescoche teaches the measuring, in each of the plurality of regions, of a local saturation in the first fluid or/and in the second fluid (para [0039]; para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to include the teaching of Lescoche to provide the measuring, in each of the plurality of regions, of a local saturation in the first fluid or/and in the second fluid in order to allow the average porosity to be measured on a volumic slice of a given constant thickness lying in a central direction along which it is desired to measure its variation (para. [0034]). 	Regarding claim 6, Vinegar in view of Lescoche teaches all the limitation of claim 1, in addition, Vinegar teach the measuring a corresponding electrical resistivity and/or conductivity comprises placing electrodes locally at the boundaries of the region (Col. 13, lines 1-9).  
Vinegar does not teach the measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity comprises placing electrodes locally at the boundaries of the region.  
However, Lescohe teaches that the measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity comprises placing electrodes locally at the boundaries of the region (para. [0039]; para. [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to incorporate the teaching of Lescoche to 
Vinegar does not specifically teach measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid or/and in the second fluid and after measuring the plurality of electrical conductivities and/or resistivities. 
However, Lescoche teaches that measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid or/and in the second fluid and after measuring the plurality of electrical conductivities and/or resistivities (para [0039]: see claim 1 above; para. [0044]: see claim 1 above; para. [0039]: the permeability is the inverse of resistance. The resistance of a membrane is equal to the sum of the resistances of the support and of the separation layer). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to include the teaching of Lescoche to provide measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid or/and in the second 
Vinegar does not specifically teach measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid or/and in the second fluid and after measuring the plurality of electrical conductivities and/or resistivities and measuring, in each of the plurality of regions, a local saturation in the third fluid and a corresponding local electrical resistivity and/or conductivity after applying the further mechanical load. 
However, Lescoche teaches that measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to include the teaching of Lescoche to provide measuring a plurality of local saturations in the first fluid or/and in the second fluid and measuring a plurality of electrical conductivities and/or resistivities, and after measuring the plurality of local saturations in the first fluid or/and in the second fluid and after measuring the plurality of electrical conductivities and/or resistivities and measuring, in each of the plurality of regions, a local saturation in the third fluid and a corresponding local electrical resistivity and/or conductivity after applying the further mechanical load in order to allow the average porosity to be measured on a volumic slice of a given constant thickness lying in a central direction along which it is desired to measure its variation (para. [0034]). 	Regarding claim 11, Vinegar in view of Lescoche teaches all the limitation of claim 1, in addition, Vinegar teaches the first fluid is a water-based fluid, the second fluid being an oil-based fluid (Col. 11, lines 1-8; Col. 8, lines 57-66). 	Regarding claim 12, Vinegar in view of Lescoche teaches all the limitation of claim 1, in addition, Vinegar teaches the first fluid is a liquid, the second fluid being a gas (Col. 11, lines 1-8). 	Regarding claim 13, Vinegar in view of Lescoche teaches all the limitation of claim 1, in addition, Vinegar teaches the porous sample is a formation sample, in 
Vinegar does not specifically teaches that a first measuring apparatus configured to measure, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity; and a calculator configured to determine a value of the representative parameter based on the corresponding values of local saturation and of local electrical conductivity and/or resistivity in each of the plurality of regions.
However, Lescoche teaches a first measuring apparatus configured to measure, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; a second measuring apparatus configured to measure, in each of the plurality of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to include the teaching of Lescoche to provide a first measuring apparatus configured to measure, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity; and a calculator configured to determine a value of the representative parameter based on the corresponding values of local saturation and of local electrical conductivity and/or resistivity in each of the plurality of regions in order to allow the average porosity to be measured on a volumic slice of a given constant thickness lying in a central direction along which it is desired to measure its variation (para. [0034]).  	Regarding claim 15, Vinegar in view of Lescoche teaches all the limitation of claim 14, in addition, Vinegar teaches the first measuring apparatus is a nuclear magnetic resonance and/or a X-ray diffraction apparatus, the second measuring apparatus comprising several electrodes configured to be placed on the porous sample (Col. 4, line 62-Col. 5, line 18).  	Regarding claim 16, Vinegar in view of Lescoche teaches all the limitation of claim 14, in addition, Vinegar teaches the third fluid is identical with the first fluid (Col. 8, 
Regarding claim 19, Vinegar discloses a method of determining a representative parameter of a porous sampled, comprising (Col. 8, lines 53-66). providing a porous sample containing a first fluid (Col. 6, lines 18-25); applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample (Col. 4, lines 46-61: there may be seen a conventional centrifuge 10), and to create a plurality of regions having different second fluid contents in the porous sample (Col. 6, lines 18-25: the position of fluids within the sample may be determined at a plurality of points (projections into a two-dimensional detector array). This plurality of points allows for very precise location of fluids and their saturations within the sample); measuring, in each of the plurality of regions, a 
Vinegar does not teach measuring, in each of the plurality of regions, a corresponding 
However, Lescoche teaches measuring, in each of the plurality of regions, a corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar to include the teaching of Lescoche to provide providing a porous sample, the porous sample containing a first fluid; applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample, and to create a plurality of regions having different second fluid contents in the porous sample; measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or conductivity, comprising placing electrodes locally at the boundaries of the region; and determining a value of the representative parameter based on the corresponding values of local saturation and of local electrical conductivity and/or resistivity in each of the plurality of regionsin order to allow the average porosity to be measured on a volumic slice of a given constant thickness lying in a central direction along which it is desired to measure its variation (para. [0034]).
s 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vinegar in view of Lescoche further in view of Fleury et al. (U.S. Patent No. 7,642,774, hereinafter referred to as “Fleury”). 
Regarding claim 2, Vinegar in view of Lescoche teaches all the limitation of claim 1. Vinegar and Lescoche do not explicitly teaches that the representative parameter is an exponent coefficient a saturation in Archie's law.
However, Fleury teaches that the representative parameter is an exponent coefficient a saturation in Archie's law (Col. 8, line 66-Col. 9, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar in view of Lescoche to include the teaching of Fleury to provide that the representative parameter is an exponent coefficient a saturation in Archie's law in order to reduce the experimental times (Col. 2, lines 6-8).
Regarding claim 3, Vinegar in view of Lescoche and Fleury disclose all the limitation of claim 2, Vinegar and Lescoche do not explicitly teaches determining the representative parameter comprises calculating a slope of a curve of a logarithm resistive index calculated from the local resistivity measured in a plurality of regions, as a function of a logarithm of the local saturation in the first fluid or/and in the second fluid in each of the plurality of regions.
However, Fleury teaches determining the representative parameter comprises calculating a slope of a curve of a logarithm resistive index calculated from the local resistivity measured in a plurality of regions, as a function of a logarithm of the local ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar in view of Lescoche to include the teaching of Fleury to provide determining the representative parameter comprises calculating a slope of a curve of a logarithm resistive index calculated from the local resistivity measured in a plurality of regions, as a function of a logarithm of the local saturation in the first fluid or/and in the second fluid in each of the plurality of regions in order to reduce the experimental times (Col. 2, lines 6-8).
Regarding 8, Vinegar in view of Lescoche teaches all the limitation of claim 1, Vinegar and Lescoche do not explicitly teaches establishing a steady state profile comprises measuring a rate of second fluid and/or first fluid extracted from the porous sample.  
However, Fleury teaches establishing a steady state profile comprises measuring a rate of second fluid and/or first fluid extracted from the porous sample (Col. 4, lines 4-23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vinegar in view of Lescoche to include the teaching of Fleury to provide establishing a steady state profile comprises measuring a rate of second fluid and/or first fluid extracted from the porous sample in order to reduce the experimental times (Col. 2, lines 6-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858